 
 
Exhibit 10.4
 

  [tengionred.jpg]  
Tengion, Inc.
3929 Westpoint Blvd., Suite G
Winston-Salem, NC 27103
   
December 4, 2014
tel: (336) 722-5855
fax: (336) 722-2436


Timothy A. Bertram
c/o Tengion Inc.
3929 Westpoint Blvd, Suite G
Winston-Salem, NC 27103




Subject:  Amendment to Offer Letter dated July 28, 2004, as amended December 22,
2008


Dear Tim:
 
This letter agreement (the “Amendment”) amends the offer letter between you and
Tengion, Inc. (the “Company”), dated July 28, 2004, as amended December 22, 2008
(the “Employment Agreement”).  All capitalized terms used in this Amendment
shall have the meanings ascribed to them in the Employment Agreement unless
otherwise expressly provided herein.


In consideration of the mutual promises, terms, provisions and conditions set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, you and the Company hereby agree
as follows:
 
1.
Paragraph 9(a) of the Employment Agreement shall be deleted in its entirety and
replaced with the following new Paragraph 9(a):



“If your employment is terminated by the Company without Cause (as such term is
defined below) and you execute a general release of all claims against the
Company and its affiliates in the form provided by the Company and such release
becomes effective and irrevocable by the deadline specified therein (and in all
events within thirty (30) days following the date of such termination), the
Company shall pay you, within thirty (30) days following the date of such
termination, a lump-sum cash payment in an amount equal to three (3) months of
your base salary at the rate in effect immediately prior to the date of such
termination.”
 
2.
Paragraph 11 of the Employment Agreement shall be amended by deleting the second
sentence thereof.

 
3.
The third sentence of Section 5 of Appendix A to the Employment Agreement shall
be amended by deleting the words “and for a period of twenty four (24) months
after the date of the termination of my employment for any reason”.

 
 
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
4.
The first sentence of Section 6 of Appendix A to the Employment Agreement shall
be amended by deleting the words “and for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, with or without cause”.

 
5.
Exhibit B to Appendix A shall be amended by deleting the fourth and fifth
paragraphs of such Exhibit.

 
This Amendment may only be amended by a writing signed by you and a duly
authorized representative of the Company.  Except as expressly modified herein,
the Employment Agreement, and all of its terms and provisions, shall remain in
full force and effect.  This Amendment embodies the entire agreement between the
parties with respect to amending your Employment Agreement and supersedes all
prior communications, agreements and understandings, whether written or oral,
with respect to the same.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.  This Amendment
will be governed by and construed in accordance with the laws of the State of
North Carolina, without regard to any conflict of law principles that would
result in the application of the laws of any other jurisdiction.
 
If the foregoing is acceptable to you, please sign this Amendment in the space
provided and return it to me.  At the time you sign and return it, this
Amendment will take effect as a binding agreement between you and the Company on
the basis set forth above.  The enclosed copy is for your records.
 
 

 
Very truly yours,
     
TENGION, INC.
         
By: /s/ A. Brian Davis
     
Name:   A. Brian Davis
     
Title:   Chief Financial Officer and
    Senior Vice President, Finance
   
Accepted and Agreed:
     
/s/ Timothy A. Bertram
 
Timothy A. Bertram
         
Date: December 4, 2014
 

 
 
 
-2-

--------------------------------------------------------------------------------




 
 

